Citation Nr: 1737948	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected ischemic heart disease (IHD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge. 

In September 2016, the Board granted service connection for ischemic heart disease (IHD); reopened and granted the claim of service connection for diabetes mellitus; dismissed the asbestosis appeal; and remanded the erectile dysfunction issue for additional development.

An October 2016 rating decision implemented the Board's September 2016 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's erectile dysfunction is not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, this claim is limited to a secondary theory.  As such, service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

The Veteran contends that he has erectile dysfunction secondary to IHD and/or diabetes mellitus.  See Board hearing transcript at 3.

The Board notes that post-service VA treatment records show that the Veteran has erectile dysfunction.  Thus, the Veteran has the claimed current disability.  However, the Veteran's service treatment records are negative for a diagnosis of erectile dysfunction.

In compliance with the Board's September 2016 remand, the Veteran was afforded a VA examination in February 2017.  The examiner reported that the Veteran has a diagnosis of erectile dysfunction, with symptoms beginning in 1993.  After examination of the Veteran and his claims file, the examiner opined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of the service-connected diabetes or IHD.  The examiner explained that the Veteran's diabetes and IHD were diagnosed years after 1993, the year that the Veteran reported that his erectile dysfunction started, and thus, the examiner was unable to opine that the Veteran's erectile dysfunction was proximately due to or the result of either of these service-connected disabilities.  Furthermore, the examiner opined that it is less likely than not that the Veteran's erectile dysfunction was aggravated beyond its natural progression by diabetes or IHD.  The examiner provided the following rationale for this conclusion: erectile dysfunction began 13 years post-service, and the earliest evidence of the Veteran's medical conditions of diabetes and IHD occurred in 2009 and 2013, respectively.

After an in-person examination and a review of the Veteran's claims file, the examiner failed to provide positive nexus evidence.  The examiner provided rationale for the negative nexus opinion.  Therefore, in view of this persuasive and probative expert medical opinion, the competent medical evidence weighs against a secondary nexus in this case.

The Board considered the lay evidence.  Medical evidence is not categorically required to establish an element of the claim, including the nexus element.  Here, the Board is not categorically rejecting lay evidence but, instead, finds that it is not sufficient to substantiate the claim.  Although the Veteran believes that he suffers from erectile dysfunction that is related to his service-connected disabilities, to include diabetes and IHD, there is no indication that he has specialized training sufficient to render a competent opinion on the matter as such opinion requires medical expertise due to its complex nature.  Accordingly, the Veteran's opinion regarding the etiology of his current erectile dysfunction is not competent evidence and is afforded no probative weight for the nexus question.

Conversely, the medical evidence persuasively shows that the Veteran's erectile dysfunction onset was many years after service, approximately 13 years, according to the Veteran's own account.  The examiner explained that the erectile dysfunction is not related to service-connected diabetes or IHD directly or on an aggravation basis.  

In sum, the nexus element of the claim is not met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection for erectile dysfunction is not warranted.


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


